                   Case 20-11177-KBO            Doc 663       Filed 09/02/20         Page 1 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                   )
In re:                                                             ) Chapter 11
                                                                   )
AKORN, INC., et al., 1                                             ) Case No. 20-11177 (KBO)
                                                                   )
                                    Debtors.                       ) (Jointly Administered)
                                                                   )

     FOURTH AMENDED 2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
     TELEPHONIC HEARING ON SEPTEMBER 3, 2020 AT 9:15 A.M. (PREVAILING
           EASTERN TIME) AND, TO THE EXTENT NECESSARY, ON
        SEPTEMBER 4, 2020 AT 11:00 A.M. (PREVAILING EASTERN TIME) 3

    THIS HEARING WILL BE HELD TELEPHONICALLY VIA COURTCALL AND, IN
     CERTAIN CIRCUMSTANCES, BY VIDEO VIA ZOOM. ALL PARTIES WISHING
    TO APPEAR MUST DO SO TELEPHONICALLY BY CONTACTING COURTCALL,
      LLC AT 866-582-6878. ONLY THOSE PARTIES THAT WILL BE ADDRESSING
    THE COURT SHOULD APPEAR BY VIDEO VIA ZOOM IN ADDITION TO THEIR
                           COURTCALL REGISTRATION.

      PLEASE NOTE THAT MICROPHONES ON THE ZOOM MEETING WILL BE
        MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                       TOPIC: AKORN, INC. 20-11177-KBO
         TIME: SEPTEMBER 3, 2020 9:15 AM EASTERN TIME (US AND CANADA)

                                     JOIN ZOOMGOV MEETING:
                             https://debuscourts.zoomgov.com/j/1607526601

                           MEETING ID: 160 752 6601 PASSCODE: 386877

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
     Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
     Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
     Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
     Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
     and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
     Lake Forest, Illinois 60045.
2
     Amended items appear in bold.
3
     Any person who wishes to appear at the September 1, 2020 hearing must contact COURTCALL, LLC at 866-
     582-6878 to register his/her telephonic appearance in accordance with the Instructions for Telephonic
     Appearances Effective January 5, 2005, Revised May 11, 2018. All motions and other pleadings referenced
     herein are available online at the following address: www.kccllc.net/akorn.


RLF1 23950276v.1
                   Case 20-11177-KBO     Doc 663     Filed 09/02/20   Page 2 of 13




          AT THE DIRECTION OF THE COURT, THE HEARING WILL CONTINUE
           ON SEPTEMBER 3, 2020 AT 9:15 A.M. (PREVAILING EASTERN TIME)
           AND, TO THE EXTENT NECESSARY, ON SEPTEMBER 4, 2020 AT 11:00
                         A.M. (PREVAILING EASTERN TIME)

              ZOOM INFORMATION IS THE SAME FOR EACH DAY HOWEVER,
               PARTIES MUST REGISTER WITH COURTCALL FOR EACH DAY



I.       SALE HEARING:

1.       Debtors’ Motion Seeking Entry of an Order (A) Approving Bidding Procedures, (B)
         Scheduling an Auction and Sale Hearing, (C) Approving the Form and Manner of
         Notice Thereof, (D) Establishing Procedures for the Assumption and Assignment of
         Certain Executory Contracts and Leases, and (E) Granting Related Relief
         [Docket No. 18 – filed May 21, 2020]

         Sale Objection Deadline:             August 25, 2020 at 12:00 p.m. (ET); extended to
                                              August 27, 2020 at 12:00 p.m. (ET) for the
                                              United States; extended to August 28, 2020 at
                                              12:00 p.m. (ET) for Chubb Companies

         Sale Objections/Responses Received:

         A.         Limited Objection of Catalent Pharma Solutions, LLC and Catalent Micron
                    Technologies, Inc. to Debtors’ (I) Sale Motion and (II) Notice to Contract
                    Parties to Potentially Assumed Executory Contracts and Unexpired Leases
                    [Docket No. 485 – filed August 18, 2020]

         B.         IRP Claimants’ Limited Objection to          Sale   of   Debtors’   Assets
                    [Docket No. 519 – filed August 21, 2020]

         C.         (SEALED) Objection of 1199SEIU Benefit Funds, DC47 Fund and SBA to
                    Motion to Sell and Confirmation [Docket No. 553 – filed August 25, 2020]

         D.         The Official Committee of Unsecured Creditors’ Statement in Support of
                    Akorn’s Plan and Sale Motion [Docket No. 560 – filed August 25, 2020]

         E.         Omnibus Objection by the United States to: (1) the Assumption and
                    Assignment of Federal Contracts; and (2) the Debtors’ Sale Motion
                    [Docket No. 585 – filed August 27, 2020]

         F.         The Texas Comptroller of Public Accounts, Unclaimed Property Division’s
                    Objection to Debtors’ Sale [Docket No. 586 – filed August 27, 2020]

                                                 2
RLF1 23950276v.1
                   Case 20-11177-KBO      Doc 663      Filed 09/02/20   Page 3 of 13




         G.         Objection of the Chubb Companies with Respect to (I) the Debtors’ Motion
                    Seeking Entry of an Order (A) Authorizing and Approving Bidding
                    Procedures, (B) Scheduling an Auction and a Sale Hearing, (C) Approving the
                    Form and Manner of Notice Thereof, (D) Establishing Notice and Procedures
                    for the Assumption and Assignment of Certain Executory Contracts and
                    Leases, and (E) Granting Related Relief and (II) Notice to Contract Parties to
                    Potentially Assumed Executory Contracts and Unexpired Leases
                    [Docket No. 596 – filed August 28, 2020]

         H.         Ad Hoc Group’s Reply in Support of the Sale Transaction [Docket No. 604 –
                    filed August 28, 2020]

         I.         Debtors’ Reply in Support of the Sale [Docket No. 606 – filed August 28,
                    2020]

         Contract Objection Deadline:           August 25, 2020 at 12:00 p.m. (ET); extended to
                                                August 27, 2020 at 12:00 p.m. (ET) for the
                                                United States; extended to August 28, 2020 at
                                                12:00 p.m. (ET) for Chubb Companies and
                                                Oracle America, Inc.

         Contract Objections Received:

         A.         Objection of Douglas Pharmaceuticals America, Ltd. to Debtors’ Notices to
                    Contract Parties to Potentially Assumed Executory Contracts and Unexpired
                    Leases [Docket No. 437 – filed August 11, 2020]

         B.         Reservation of Rights of Premier, Inc. and Its Subsidiaries in Relation to the
                    Debtors’ Proposed Cure Amounts [Docket No. 448 – filed August 13, 2020]

         C.         Objection of PrimaPharma, Inc. to the Motion of Debtors for the Assumption
                    and Assignment of Certain Executory Contracts and Leases [Docket No. 450
                    – filed August 13, 2020]

                    i.     Amended Declaration of Mark T. Livingston in Support of Objection
                           of PrimaPharma, Inc. to the Motion of Debtors for the Assumption and
                           Assignment of Certain Executory Contracts and Leases
                           [Docket No. 470 – filed August 14, 2020]

         D.         Reservation of Rights of AmerisourceBergen Drug Corporation and Affiliates
                    Related to Sale and Assumption [Docket No. 454 – filed August 14, 2020]

         E.         Objection of Premier Group to Proposed Cure Amount [Docket No. 455 –
                    filed August 14, 2020]

         F.         Objection of Cleaver Brooks Sales & Service, Inc. to Debtors’ Notice to
                    Contract Parties to Potentially Assumed Executory Contracts and Unexpired
                    Leases and Proposed Cure Amount [Docket No. 457 – filed August 14, 2020]

                                                   3
RLF1 23950276v.1
                   Case 20-11177-KBO      Doc 663      Filed 09/02/20   Page 4 of 13




         G.         Limited Objection of Express Scripts, Inc. to Debtors’ Notice of Proposed
                    Assumption or Assumption and Assignment of Certain Executory Contracts
                    [Docket No. 458 – filed August 14, 2020]

         H.         Limited Objection of Express Scripts Senior Care Holdings, Inc. to Debtors’
                    Notice of Proposed Assumption or Assumption and Assignment of Certain
                    Executory Contracts [Docket No. 459 – filed August 14, 2020]

         I.         Limited Objection of Ascent Health Services, LLC to Debtors’ Notice of
                    Proposed Assumption or Assumption and Assignment of Certain Executory
                    Contracts [Docket No. 460 – filed August 14, 2020]

         J.         Limited Objection of Econdisc to Debtors’ Notice of Proposed Assumption or
                    Assumption and Assignment of Certain Executory Contracts [Docket No. 461
                    – filed August 14, 2020]

         K.         Limited Objection of Priority Healthcare Distribution, Inc. d/b/a CuraScript
                    SD to Debtors’ Notice of Proposed Assumption or Assumption and
                    Assignment of Certain Executory Contracts [Docket No. 462 – filed August
                    14, 2020]

         L.         Limited Objection of Walgreen Co. and Walgreens Boots Alliance
                    Development GmbH to Debtors’ Motion Seeking Entry of an Order (A)
                    Authorizing and Approving Bidding Procedures, (B) Scheduling an Auction
                    and a Sale Hearing, (C) Approving the Form and Manner of Notice Thereof,
                    (D) Establishing Notice and Procedures for the Assumption and Assignment
                    of Certain Executory Contracts and Leases, and (E) Granting Related Relief
                    [Docket No. 464 – filed August 14, 2020]

         M.         Response (of Quantic Group, Ltd.) to Notice to Contract Parties to Potentially
                    Assumed Executory Contracts [Docket No. 471 – filed August 14, 2020]

         N.         Simple Science, LLC’s Objection to Assumption and Assignment Identified
                    Contracts Between Simple Science, LLC and Various [Docket No. 515 – filed
                    August 21, 2020]

         O.         Limited Objection and Reservation of Rights of DP West Lake at Conway,
                    LLC to Debtors’ Proposed Cure Amounts [Docket No. 546 – filed August 25,
                    2020]

         P.         Objection of Cenveo Worldwide Limited to Notice of Contract Parties to
                    Potentially Assumed Executory Contracts and Proposed Cure Amounts
                    [Docket No. 555 – filed August 25, 2020]

         Q.         Objection and Reservation of Rights of Syneos Health, LLC and Inventiv
                    Health Consulting, Inc. to Notice to Contract Parties to Potentially Assumed
                    Executory Contracts and Unexpired Leases [Docket No. 556 – filed August
                    25, 2020]

                                                   4
RLF1 23950276v.1
                   Case 20-11177-KBO      Doc 663      Filed 09/02/20   Page 5 of 13




         R.         Limited Objection of Cravath, Swaine & Moore LLP (“Cravath”) to the
                    Assignment and Assumption of the Engagement Letter Between Cravath and
                    Debtors [Docket No. 561 – filed August 25, 2020]

         S.         Objection of Leadiant Biosciences Inc. to Notices to Contract Parties to
                    Potentially Assumed Executory Contracts and Unexpired Leases
                    [Docket No. 563 – filed August 25, 2020]

         T.         Objection of Exela Pharma Sciences LLC to the Notice to Contract Parties to
                    Potentially Assumed Executory Contracts and Unexpired Leases
                    [Docket No. 564 – filed August 25, 2020]

         U.         Omnibus Objection by the United States to: (1) the Assumption and
                    Assignment of Federal Contracts; and (2) the Debtors’ Sale Motion
                    [Docket No. 585 – filed August 27, 2020]

         V.         Objection of Mitsubishi Tanabe Pharma Corporation Notice to Contract
                    Parties to Potentially Assumed Executory Contracts and Unexpired Leases
                    [Docket No. 591 – filed August 28, 2020]

         W.         Limited Objection with Reservation of Rights of Humana, Inc. and Humana
                    Pharmacy, Inc. to Debtors’ Notice to Contract Parties to Potentially Assumed
                    Executory Contracts and Unexpired Leases [Docket No. 595 – filed August
                    28, 2020]

         X.         Objection of the Chubb Companies with Respect to (I) the Debtors’ Motion
                    Seeking Entry of an Order (A) Authorizing and Approving Bidding
                    Procedures, (B) Scheduling an Auction and a Sale Hearing, (C) Approving the
                    Form and Manner of Notice Thereof, (D) Establishing Notice and Procedures
                    for the Assumption and Assignment of Certain Executory Contracts and
                    Leases, and (E) Granting Related Relief and (II) Notice to Contract Parties to
                    Potentially Assumed Executory Contracts and Unexpired Leases
                    [Docket No. 596 – filed August 28, 2020]

         Y.         Oracle’s Limited Objection and Reservation of Notice to Contract Parties to
                    Potentially Assumed Executory Contracts and Unexpired Leases
                    [Docket No. 598 – filed August 28, 2020]

         Related Documents:
         i.         Order (A) Authorizing and Approving Bidding Procedures, (B) Scheduling an
                    Auction and a Sale Hearing, (C) Approving the Form and Manner of Notice
                    Thereof, (D) Establishing Notice and Procedures for the Assumption and
                    Assignment of Certain Executory Contracts and Leases, and (E) Granting
                    Related Relief [Docket No. 181 – entered June 15, 2020]

         ii.        Notice of Sale by Auction and Sale Hearing [Docket No. 210 – filed June 22,
                    2020]

                                                   5
RLF1 23950276v.1
                   Case 20-11177-KBO      Doc 663     Filed 09/02/20   Page 6 of 13




         iii.       Certification of Publication of Edgar Noblesala of Notice of Sale by Auction
                    and Sale Hearing in The New York Times [Docket No. 226 – filed June 23,
                    2020]

         iv.        Notice of No Auction [Docket No. 429 – filed August 7, 2020]

         v.         Notice of Adjournment of Confirmation Hearing and Sale Hearing
                    [Docket No. 438 – filed August 11, 2020]

         vi.        Notice of Telephonic Pre-Trial Conference [Docket No. 570 – filed August
                    25, 2020]

         vii.       Debtors’ List of Exhibits and Witnesses for Hearings to Consider the Sale
                    Transaction and Confirmation of the Modified Joint Chapter 11 Plan of
                    Akorn, Inc. and Its Debtor Affiliates [Docket No. 609 – filed August 28,
                    2020]

         viii.      Notice of Revised Proposed Order (A) Approving the Asset Purchase
                    Agreement, (B) Authorizing the Sale of Assets, (C) Authorizing the
                    Assumption and Assignment of Contracts and Leases, and (D) Granting
                    Related Relief [Docket No. 610 – filed August 28, 2020]

         ix.        Notice of Withdrawal (re: Objection of the Chubb Companies with Respect to
                    (I) the Debtors’ Motion Seeking Entry of an Order (A) Authorizing and
                    Approving Bidding Procedures, (B) Scheduling an Auction and a Sale
                    Hearing, (C) Approving the Form and Manner of Notice Thereof, (D)
                    Establishing Notice and Procedures for the Assumption and Assignment of
                    Certain Executory Contracts and Leases, and (E) Granting Related Relief and
                    (II) Notice to Contract Parties to Potentially Assumed Executory Contracts
                    and Unexpired Leases [Docket No. 617 – filed August 28, 2020]

         x.         Debtors’ Amended List of Exhibits and Witnesses for Hearings to Consider
                    the Sale Transaction and Confirmation of the Modified Joint Chapter 11 Plan
                    of Akorn, Inc. and Its Debtor Affiliates [Docket No. 620 – filed August 30,
                    2020]

         xi.        Notice of Withdrawal of Objection of Mitsubishi Tanabe Pharma Corporation
                    to Notice to Contract Parties to Potentially Assumed Executory Contracts and
                    Unexpired Leases [Docket No. 625 – filed August 31, 2020]

         xii.       Provepharm, Inc.’s Potential Witness and Exhibit List for Hearings on
                    September 1-3, 2020 to Consider the Sale Transaction and Plan Confirmation
                    [Docket No. 626 – filed August 31, 2020]

         xiii.      Fresenius Kabi AG’s Exhibit List for Hearings to Consider the Sale
                    Transaction and Confirmation of the Modified Joint Chapter 11 Plan of
                    Akorn, Inc. and Its Debtor Affiliates [Docket No. 627 – filed August 31,
                    2020]

                                                  6
RLF1 23950276v.1
                   Case 20-11177-KBO      Doc 663     Filed 09/02/20   Page 7 of 13




         xiv.       1199SEIU Benefit Funds, DC47 Fund and SBA Fund Witness and Exhibit
                    List for Hearing on the Debtors’ Motion to Sell (DI #18) and Confirmation of
                    the Debtors’ Plan (DI #258) [Docket No. 628 – filed August 31, 2020]

         xv.        Notice of Filing of Amendment to             Asset    Purchase    Agreement
                    [Docket No. 638 – filed August 31, 2020]

         xvi.       Simple Science, LLC’s Exhibit List for Sale Hearing [Docket No. 639 – filed
                    August 31, 2020]

         xvii.      Notice of Further Revised Proposed Order (A) Approving the Asset Purchase
                    Agreement, (B) Authorizing the Sale of Assets, (C) Authorizing the
                    Assumption and Assignment of Contracts and Leases, and (D) Granting
                    Related Relief [Docket No. 643 – filed August 31, 2020]

         xviii. Certification of Counsel Regarding Order (A) Approving the Asset Purchase
                Agreement, (B) Authorizing the Sale of Assets, (C) Authorizing the
                Assumption and Assignment of Contracts and Leases, and (D) Granting
                Related Relief [Docket No. 651 - filed September 1, 2020]

         xix.       Order (A) Approving the Asset Purchase Agreement, (B) Authorizing the
                    Sale of Assets, (C) Authorizing the Assumption and Assignment of
                    Contracts and Leases, and (D) Granting Related Relief [Docket No. 656 –
                    entered September 2, 2020]

         Witness Information:

         i.         Mark Buschmann, Partner at PJT Partners (testifying from home in New
                    Canaan, Connecticut)

         Cure Objection Status: The Debtors believe they have resolved the following cure
         objections: A, F through M, P, V, W and X. To the extent the Debtors are unable to
         resolve any cure objection prior to the hearing, the hearing with respect to such
         objection is continued to a date to be determined and notice provided to the
         applicable contract counterparty.

         Status: On September 2, 2020, the Court entered an order granting the relief
                 requested.

II.      PLAN CONFIRMATION:
2.       Modified Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates
         [Docket No. 547 – filed August 25, 2020]




                                                  7
RLF1 23950276v.1
                   Case 20-11177-KBO      Doc 663     Filed 09/02/20   Page 8 of 13




         Objection/Response Deadline:           August 25, 2020 at 12:00 p.m. (ET); extended to
                                                August 26, 2020 at 12:00 p.m. (ET) for Gabelli
                                                Funds, LLC; extended to August 27, 2020 at
                                                12:00 p.m. (ET) for the United States; extended
                                                to August 28, 2020 at 12:00 p.m. (ET) for Chubb
                                                Companies.

         Objections/Responses Received:

         A.         Informal comments from the Office of the Texas Comptroller, Unclaimed
                    Property Division

         B.         Reservation of Rights of Catalent Pharma Solutions, LLC and Catalent
                    Micron Technologies, Inc. with Respect to the Joint Chapter 11 Plan of
                    Akorn, Inc. and Its Debtor Affiliates [Docket No. 486 – filed August 18,
                    2020]

         C.         Objection of Dr. Charles P. Ehlen [Docket No. 503 – filed August 17, 2020]

         D.         IRP Claimants’ Objection to Confirmation of Joint Chapter 11 Plan of Akorn,
                    Inc. and Its Debtor Affiliates [Docket No. 520 – filed August 21, 2020]

         E.         Provepharm, Inc.’s Objection to Confirmation of the Joint Chapter 11 Plan of
                    Akorn, Inc. and Its Debtor Affiliates [Docket No. 552 – filed August 25,
                    2020]

         F.         (SEALED) Objection of 1199SEIU Benefit Funds, DC47 Fund and SBA to
                    Motion to Sell and Confirmation [Docket No. 553 – filed August 25, 2020]

         G.         The Official Committee of Unsecured Creditors’ Statement in Support of
                    Akorn’s Plan and Sale Motion [Docket No. 560 – filed August 25, 2020]

         H.         Louisiana Department of Revenue’s Objection to Confirmation of Joint
                    Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates [Docket No. 562 –
                    filed August 25, 2020]

         I.         Opt-Out Plaintiffs’ Limited Objection to Joint Chapter 11 Plan of Akorn, Inc.
                    and Its Debtor Affiliates [Docket No. 565 – filed August 25, 2020]

         J.         Objection of Fresenius Kabi AG to the Joint Chapter 11 Plan of Akorn, Inc.
                    and Its Debtor Affiliates [Docket No. 566 – filed August 25, 2020]

         K.         Limited Objection of Leadiant Biosciences Inc. to Confirmation of the
                    Debtors’ Joint Chapter 11 Plan [Docket No. 567 – filed August 25, 2020]

         L.         Gabelli Funds, LLC’s Limited Objection to Confirmation of the Modified
                    Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates
                    [Docket No. 575 – filed August 26, 2020]

                                                  8
RLF1 23950276v.1
                   Case 20-11177-KBO       Doc 663     Filed 09/02/20   Page 9 of 13




         M.         Objection by the United States to the Joint Chapter 11 Plan of Akorn, Inc. and
                    Its Debtor Affiliates [Docket No. 582 – filed August 27, 2020]

         N.         Objection of the Chubb Companies to the Joint Chapter 11 Plan of Akorn,
                    Inc. and Its Debtor Affiliates [Docket No. 597 – filed August 28, 2020]

         O.         Gabelli Funds, LLC’s Limited Response to Confirmation Objections by
                    Provepharm, Inc. and Fresnius Kabi AG [Docket No. 602 – filed August 28,
                    2020]

         P.         Ad Hoc Group’s Statement in Support of Plan [Docket No. 605 – filed August
                    28, 2020]

         Q.         Debtors’ Memorandum of Law in Support of an Order Confirming the Joint
                    Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates [Docket No. 608 –
                    filed August 28, 2020]

                    i.     Debtors’ Motion for Entry of an Order Authorizing the Debtors to
                           Exceed the Page Limit Requirement with Respect to the Debtors’
                           Confirmation Brief [Docket No. 611 – filed August 28, 2020]

                    ii.    Order Authorizing the Debtors to Exceed the Page Limit
                           Requirement with Respect to the Debtors’ Confirmation Brief
                           [Docket No. 655 – entered September 2, 2020]

         Related Documents:

         i.         Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates [Docket No.
                    258 – filed June 30, 2020]

         ii.        Disclosure Statement for Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
                    Affiliates [Docket No. 267 – filed June 30, 2020]

         iii.       Notice of Blacklines of (I) Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
                    Affiliates and (II) Disclosure Statement for Joint Chapter 11 Plan of Akorn,
                    Inc. and Its Debtor Affiliates [Docket No. 268 – filed June 30, 2020]

         iv.        Order (I) Approving the Adequacy of the Disclosure Statement, (II)
                    Approving the Solicitation and Notice Procedures with Respect to
                    Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
                    Affiliates, (III) Approving the Forms of Ballots and Notices in Connection
                    Therewith, and (IV) Scheduling Certain Dates with Respect Thereto
                    [Docket No. 318 – filed July 2, 2020]

         v.         Verification of Publication of Vanessa Salvo of Notice of Hearing to Consider
                    Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
                    Affiliates and Related Voting and Objection Deadlines in USA Today
                    [Docket No. 337 – filed July 10, 2020]

                                                   9
RLF1 23950276v.1
                 Case 20-11177-KBO       Doc 663       Filed 09/02/20   Page 10 of 13




         vi.       Proof of Publication of Edgar Noblesala of Notice of Hearing to Consider
                   Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
                   Affiliates and Related Voting and Objection Deadlines in The New York
                   Times [Docket No. 338 – filed July 10, 2020]

         vii.      Certificate of Service (re: Solicitation Materials) [Docket No. 363 – filed July
                   20, 2020]

         viii.     Notice of Hearing to Consider Confirmation of the Joint Chapter 11 Plan of
                   Akorn, Inc. and its Debtor Affiliates and Related Voting and Objection
                   Deadlines [Docket No. 368 – filed July 22, 2020]

         ix.       Notice of Filing of Plan Supplement [Docket No. 434 – filed August 7, 2020]

         x.        Notice of Adjournment of Confirmation Hearing and Sale Hearing
                   [Docket No. 438 – filed August 11, 2020]

         xi.       Notice of Filing of First Amended Plan Supplement [Docket No. 521 – filed
                   August 21, 2020]

         xii.      Notice of Blackline of Modified Joint Chapter 11 Plan of Akorn, Inc. and Its
                   Debtor Affiliates [Docket No. 548 – filed August 25, 2020]

         xiii.     Notice of Telephonic Pre-Trial Conference [Docket No. 570 – filed August
                   25, 2020]

         xiv.      Verification of Publication of Addie Blackburn of Notice of Hearing to
                   Consider Confirmation of the Joint Chapter 11 Plan of Akorn, Inc. and Its
                   Debtor Affiliates and Related Voting and Objection Deadlines in U.S.
                   Pharmacist [Docket No. 577 – filed August 26, 2020]

         xv.       Notice of Filing of Proposed Order Confirming the Modified Joint Chapter 11
                   Plan of Akorn, Inc. and Its Debtor Affiliates [Docket No. 603 – filed August
                   28, 2020]

         xvi.      Declaration of Leanne V. Rehder Scott Regarding the Solicitation and
                   Tabulation of Votes on the Joint Chapter 11 Plan of Akorn, Inc. and Its
                   Debtor Affiliates [Docket No. 607 – filed August 28, 2020]

         xvii.     Debtors’ List of Exhibits and Witnesses for Hearings to Consider the Sale
                   Transaction and Confirmation of the Modified Joint Chapter 11 Plan of
                   Akorn, Inc. and Its Debtor Affiliates [Docket No. 609 – filed August 28,
                   2020]

         xviii. Notice of Filing of Liquidation Analysis [Docket No. 612 – filed August 28,
                2020]




                                                  10
RLF1 23950276v.1
                 Case 20-11177-KBO      Doc 663      Filed 09/02/20   Page 11 of 13




         xix.      Gabelli Funds, LLC’s Potential Witness and Exhibit List for Hearings on
                   September 1-3, 2020 to Consider the Sale Transaction and Plan Confirmation
                   [Docket No. 618 – filed August 28, 2020]

         xx.       Debtors’ Amended List of Exhibits and Witnesses for Hearings to Consider
                   the Sale Transaction and Confirmation of the Modified Joint Chapter 11 Plan
                   of Akorn, Inc. and Its Debtor Affiliates [Docket No. 620 – filed August 30,
                   2020]

         xxi.      Provepharm, Inc.’s Potential Witness and Exhibit List for Hearings on
                   September 1-3, 2020 to Consider the Sale Transaction and Plan Confirmation
                   [Docket No. 626 – filed August 31, 2020]

         xxii.     Fresenius Kabi AG’s Exhibit List for Hearings to Consider the Sale
                   Transaction and Confirmation of the Modified Joint Chapter 11 Plan of
                   Akorn, Inc. and Its Debtor Affiliates [Docket No. 627 – filed August 31,
                   2020]

         xxiii. 1199SEIU Benefit Funds, DC47 Fund and SBA Fund Witness and Exhibit
                List for Hearing on the Debtors’ Motion to Sell (DI #18) and Confirmation of
                the Debtors’ Plan (DI #258) [Docket No. 628 – filed August 31, 2020]

         xxiv. Amended Notice of Withdrawal of                   Objection   to   Confirmation
               [Docket No. 632 – filed August 31, 2020]

         xxv.      Notice of Filing of Revised Proposed Order Confirming the Modified
                   Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates
                   [Docket No. 661 – filed September 2, 2020]

         Witness Information:

         i.        Joseph Bonaccorsi, General Counsel, Akorn, Inc. (testifying from home in
                   West Tisbury, Massachusetts)

         ii.       Mark Buschmann, Partner at PJT Partners (testifying from home in New
                   Canaan, Connecticut)

         iii.      William Kocovski, AlixPartners (testifying from home in Oakland Township,
                   Michigan)

         iv.       Duane Portwood, Chief Financial Officer of Akorn, Inc. (testifying from
                   home in Marietta, Georgia)

         v.        Loren Lehnen, Director at Willis Towers Watson (testifying from home in
                   Dallas, Texas)

         vi.       David Hartie, Managing Director of Public Securities Services at Kurtzman
                   Carson Consultants LLC (testifying from home in New York, New York)

                                                11
RLF1 23950276v.1
                Case 20-11177-KBO       Doc 663      Filed 09/02/20   Page 12 of 13




         vii.      Leanne Rehder Scott, Vice Present of Corporate Restructure Services at
                   Kurtzman Carson Consultants LLC (testifying from home in Westminster,
                   California)

         Status: The Debtors believe they have resolved the objections of the Louisiana
                 Department of Revenue. The hearing on this matter will go forward.

III.     OTHER MATTERS GOING FORWARD:
3.       Motion of Fresenius Kabi AG to Reclassify Claims Pursuant to Bankruptcy Rule
         3013 [Docket No. 379 – filed July 24, 2020]

         Objection/Response Deadline:         August 4, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:

         A.        Provepharm, Inc.’s Limited Joinder to Motion of Fresenius Kabi AG to
                   Reclassify Claims Pursuant to Bankruptcy Rule 3013 [Docket No. 381 – filed
                   July 28, 2020]

         B.        Limited Joinder of 1199SEIU Benefit Funds, DC47 Fund and SBA Fund to
                   Motion of Fresenius Kabi AG to Reclassify Claims Pursuant to Bankruptcy
                   Rule 2013 (DI #379) [Docket No. 420 – filed August 4, 2020]

         C.        Response of the Official Committee of Unsecured Creditors to Fresenius Kabi
                   AG’s Motion to Reclassify Claims [Docket No. 422 – filed August 4, 2020]

         D.        Debtors’ Objection to Motion of Fresenius Kabi AG to Reclassify Claims
                   Pursuant to Bankruptcy Rule 3013 [Docket No. 423 – filed August 4, 2020]

         E.        Gabelli Funds, LLC’s Limited Objection to Fresenius Kabi AG’s Motion to
                   Reclassify the General Unsecured CVR Claim [Docket No. 424 – filed
                   August 4, 2020]

         Related Documents:

         i.        Notice of Hearing Regarding Motion of Fresenius Kabi AG to Reclassify
                   Claims Pursuant to Bankruptcy Rule 3013 [Docket No. 380 – filed July 27,
                   2020]

         ii.       Omnibus Reply of Fresenius Kabi AG in Support of its Motion to Reclassify
                   Claims Pursuant to Bankruptcy Rule 3013 [Docket No. 428 – filed August 6,
                   2020]

         Status: The hearing regarding this matter will go forward.




                                                12
RLF1 23950276v.1
               Case 20-11177-KBO      Doc 663      Filed 09/02/20     Page 13 of 13




4.       Motion of 1199SEIU Benefit Funds, DC47 Fund and SBA Fund for Leave to File
         Objection (DI #553) to the Debtors’ Motion to Sell (DI #18) and Confirmation of the
         Debtors’ Plan (DI#258) Under Seal [Docket No. 601 – filed August 28, 2020]

         Objection/Response Deadline:       September 1, 2020 at 10:00 a.m. (ET)

         Objections/Responses Received:     None to date

         Status: The hearing regarding this matter will go forward.


Wilmington, Delaware
September 2, 2020

/s/ Amanda R. Steele
RICHARDS, LAYTON & FINGER, P.A.                    KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                           KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)                        Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Zachary I. Shapiro (No. 5103)                      Gregory F. Pesce (admitted pro hac vice)
Brett M. Haywood (No. 6166)                        Christopher M. Hayes (admitted pro hac vice)
One Rodney Square                                  300 North LaSalle Street
920 N. King Street                                 Chicago, Illinois 60654
Wilmington, Delaware 19801                         Telephone: (312) 862-2000
Telephone: (302) 651-7700                          Facsimile:     (312) 862-2200
Facsimile:    (302) 651-7701                       Email:          patrick.nash@kirkland.com
Email:        heath@rlf.com                                       gregory.pesce@kirkland.com
              steele@rlf.com                                      christopher.hayes@kirkland.com
              shapiro@rlf.com
              haywood@rlf.com                      -and-

Co-Counsel for the Debtors                         KIRKLAND & ELLIS LLP
and Debtors in Possession                          KIRKLAND & ELLIS INTERNATIONAL LLP
                                                   Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                                   601 Lexington Avenue
                                                   New York, New York 10022
                                                   Telephone: (212) 446-4800
                                                   Facsimile:    (212) 446-4900
                                                   Email:        nicole.greenblatt@kirkland.com

                                                   Co-Counsel for the Debtors
                                                   and Debtors in Possession




                                              13
RLF1 23950276v.1
